Per Curiam.
We are of the opinion that this case was properly disposed of by the court below for the reason assigned in the opinion of Barrett, J., which we adopt as our own.
On looking into the judgment roll in the case produced on the argument, we find that the judgment was in fact given *73upon findings of fact against Michael S. Boylan, both as administrator of Felix Boylan and individually. This circum. stance is a controlling one, while the judgment record stands in its present form.
jSfo irregularity appears upon which the judgment can be adjudged void, and even if there were an irregularity in the form it cannot be corrected by us to the prejudice of the plaintiff ; and would not be at special term on motion of Boylan for such a purpose as to enable him to assert that he, as a subsequent purchaser, is not affected by the lis pendens in the action.
The order should be affirmed, with ten dollars costs, besides disbursements.